ORDER

PER CURIAM.
Dorian Perry appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree in violation of section 565.020 RSMo 2000. He was sentenced to life in prison without the possibility of probation or parole. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).